Citation Nr: 1755594	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  05-28 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for disabilities of multiple joints including the fingers and hands, wrists, and feet, to include trigger fingers and arthritis, and to include as secondary to right shoulder, left ankle, back, and knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from June 1972 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for arthritis in multiple joints.

The Board considered the appeal in February 2014, March 2015, July 2016, and June 2017.  At those times, the claim was remanded for additional development. 

The appellant testified before the undersigned Veterans Law Judge at a September 2013 hearing at the RO in Houston, Texas.  A hearing transcript has been associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

In October 2015, a VA examiner opined that the Veteran's arthritis and trigger fingers are not at least as likely as not related to service.  10/27/2015, C & P Examination (Central Texas VAMC DBQ Medical Opinion), at 3-4.  In explaining his reasoning, the examiner merely noted the lack of evidence in service treatment records and in medical VA and non-VA records following service.  Id.  This opinion was endorsed in an addendum by another VA clinician in June 2017.      06/16/2017, VA Examination, at 7-10.

The VA examiner's October 2015 opinion is inadequate because the examiner relied on the lack of documentation and failed to consider relevant lay statements.  For example, the Veteran testified that he was diagnosed with arthritis in approximately 1985 and that although he was not diagnosed during service, he frequently would have to treat aches and pains, and he was given liniments during service.   01/17/2014, Legacy Content Manager Documents, Hearing Transcript, at 5.  Likewise, his wife reported in a September 2005 statement, that the Veteran was regularly sore and had to be rubbed down with Ben-Gay on his arms.  09/27/2005, Buddy / Lay Statement, at 1.  As such, addendum opinion is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from June 2017 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA clinician who completed the June 2017 addendum or who conducted the October 2015 VA examination to review the claims file.  If the neither is unavailable, then another appropriate clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.  Is any disability shown or treated at any time during the claim period (from March 2004 to the present), to include arthritis and trigger fingers, at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any arthritis manifested within one year of the Veteran's separation from service in August 1979?

Consider all lay and medical evidence, to include the Veteran's contentions of being diagnosed in approximately 1985, having to ice down aches and pains during service, and being given liniments during service.  Consider also the Veteran's spouse's September 2005 statement attesting that the Veteran was regularly sore and had to be rubbed down with Ben-Gay on his arms.  Moreover, consider the opinions provided by VA in October 2015, November 2016, and June 2017.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from all steps above, if the benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).



